                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


XAVIER WATKINS,

                       Plaintiff,

               v.                                             Case No. 20-C-383

MICHAEL LUENEBURG, et al.,

                       Defendants.


                                     SCREENING ORDER


       Plaintiff Xavier Watkins, who was serving a state prison sentence at the time he filed this

action and has since been released, filed a complaint under 42 U.S.C. § 1983, alleging that his civil

rights were violated. This matter comes before the court on Plaintiff’s motion for leave to proceed

without prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). Although Plaintiff is no longer incarcerated, he remains subject to the requirements of

the Prison Litigation Reform Act because he was incarcerated at the time he filed his complaint.

A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of the $350.00

filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy of his prison

trust account statement for the six-month period immediately preceding the filing of his complaint,

as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial partial filing

fee of $6.47. Plaintiff’s motion for leave to proceed without prepaying the filing fee will be

granted.




           Case 1:20-cv-00383-WCG Filed 05/05/20 Page 1 of 5 Document 12
                                    SCREENING OF THE COMPLAINT

        The court has a duty to review the complaint and dismiss the case if it appears that the

complaint fails to state a claim upon which relief can be granted. See Hoskins v. Polestra, 320

F.3d 761, 763 (7th Cir. 2003). In screening a complaint, I must determine whether the complaint

complies with the Federal Rules of Civil Procedure and states at least plausible claims for which

relief may be granted. To state a cognizable claim under the federal notice pleading system, Plaintiff

is required to provide a “short and plain statement of the claim showing that [he] is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to provide notice to each defendant of what he or

she is accused of doing, as well as when and where the alleged actions or inactions occurred, and the

nature and extent of any damage or injury the actions or inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S.

at 555). “The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above the

speculative level.” Id. at 555 (internal quotations omitted).

        Plaintiff’s 11-page complaint names 14 defendants and asserts a variety of alleged injustices,

including numerous retaliation, excessive force, deliberate indifference, discrimination, and due


                                                       2

          Case 1:20-cv-00383-WCG Filed 05/05/20 Page 2 of 5 Document 12
process claims. Based on the court’s reading of the complaint, it appears that Plaintiff is attempting

to improperly bring unrelated claims in a single case. As instructed by the Seventh Circuit Court

of Appeals, under the controlling principle of Rule 18(a) of the Federal Rules of Civil Procedure,

“[u]nrelated claims against different defendants belong in different suits” so as to prevent prisoners

from dodging the fee payment or three strikes provisions in the Prison Litigation Reform Act.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Specifically, Rule 18(a) provides that “[a]

party asserting a claim, counterclaim, crossclaim, or third-party claim may join, as independent or

alternate claims, as many claims as it has against an opposing party.” Fed. R. Civ. P. 18(a). Under

this rule, “multiple claims against a single party are fine, but Claim A against Defendant 1 should

not be joined with unrelated Claim B against Defendant 2.” George, 507 F.3d at 607.

        Moreover, the court in George reminded district courts that Rule 20 of the Federal Rules

of Civil Procedure applies as much to prisoner cases as it does to any other case. Id. Under Rule

20, joinder of multiple defendants into one action is proper only if “any right to relief is asserted

against them jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and any question of law or fact

common to all defendants will arise in the action.” Fed. R. Civ. P. 20.

       The court finds that the complaint violates Rules 18 and 20 insofar as it advances unrelated

claims against multiple defendants. The George court instructed that such “buckshot complaints”

should be “rejected.” 507 F.3d at 607. Therefore, the court will dismiss the original complaint

submitted on March 10, 2020. If Plaintiff wishes to proceed, he must file an amended complaint

curing the deficiencies in the original complaint as described herein. An amended complaint must

be filed on or before June 4, 2020. Failure to file an amended complaint within this time period

may result in dismissal of this action.



                                                  3

         Case 1:20-cv-00383-WCG Filed 05/05/20 Page 3 of 5 Document 12
        Plaintiff is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th Cir. 1998).

In Duda, the appellate court emphasized that in such instances, the “prior pleading is in effect

withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation omitted).

If the amended complaint is received, it will become the operative complaint in this action, and

the court will screen it in accordance with 28 U.S.C. § 1915A.

        Further, Plaintiff is advised that 42 U.S.C. § 1983 “creates a cause of action based on

personal liability and predicated upon fault; thus liability does not attach unless the individual

defendant caused or participated in a constitutional violation.” Vance v. Peters, 97 F.3d 987, 991

(7th Cir. 1996). Moreover, the doctrine of respondeat superior (supervisory liability) does not

apply to actions filed under 42 U.S.C. § 1983. See Pacelli v. deVito, 972 F.2d 871, 877 (7th Cir.

1992). Section 1983 does not create collective or vicarious responsibility. Id. Thus, with respect

to any claim or claims advanced in his amended complaint, the plaintiff must identify the

individual defendants and specify the manner in which their actions, or failure to take action,

violated his constitutional rights.

        IT IS THEREFORE ORDERED that the plaintiff’s motion for leave to proceed without

prepaying the full filing fee (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that the complaint submitted on March 10, 2020 be and

the same is DISMISSED.

        IT IS FURTHER ORDERED that the plaintiff is directed to file an amended complaint

on or before June 4, 2020, which contains only related claims in accordance with this Order.



                                                4

         Case 1:20-cv-00383-WCG Filed 05/05/20 Page 4 of 5 Document 12
       IT IS FURTHER ORDERED that if the plaintiff does not file an amended complaint by

June 4, 2020, that complies with the requirements of Rules 18 and 20 of the Federal Rules of Civil

Procedure, this action will be dismissed for failure to prosecute.

       IT IS FURTHER ORDERED that the plaintiff shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       The plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Green Bay, Wisconsin this 5th day of May, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, District Judge
                                                       United States District Court




                                                  5

         Case 1:20-cv-00383-WCG Filed 05/05/20 Page 5 of 5 Document 12
